Case 3:19-cv-07540-SK Documenti-1 Filed 11/15/19 Page 1 of 1

0 19- Teo
CIVIL COVER SHEET

The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by I.
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM, )

I. (a) PLAINTIFFS —

rri¢, Tanicia

(b) County of Residence of es Listed my
(EXC. eT IN U.S. PLAINTIFF CASES)

Contra Casta County

(c) Attorneys (Firm Name, Address, and Telephone Number)

Pro Se

BASIS OF JURISDICTION (Place an “X” in One Box Only)

JS-CAND 44 (Rev. 06/17)

 

DEFENDANTS

Offiter Mavk Mavage et 2/
Cc f Resid f First Listed Defe -
ounty of Residence of First Listed Defen on a Ces Sic Ay.

(IN U.S. PLAINTIFF CASES ONLY)
NOTE: INLAND CONDEMNATION oan ZY ae LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (If Known)

 

 

   

 

 

 

     

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

Il. I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
1 US.G t Plaintiff Federal Questi E P PTF DEF
“8. Government Fain PORTE SuesHon Citizen of This State 1 3 Incorporated or Principal Place 4.22.4
a " D, i Son te
(ES Coneramen Nore tar) of Business In This State
% USS sDiciondont HG. Bi ity Citizen of Another State “2 :°:2 Incorporated and Principal Place 2°°5 25
om oe SOVERMEN ED S1on - ps ae a ae : ~ f Business In Another State —
Indi Citizens Parti . © c
Gindialy CMLARHERD Op Pabies. ke Tee aT) Citizen or Subject of a 3 Foreign Nation 6
Foreign Country
IV. NATURE OF SUIT res an “X” in One Box Oe
: CONTRACT | 4 TORTS: ROR FETTURIVPENALTY | BAN :
: 110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure of |, |.422 Appeal 28 USC § 158 : 375 False Claims Act
120 Marine if : Bape .«,  Property21 USC § 881 | 423 Withdrawal 28 USC 376 Qui Tam (31 USC
ws 310 Airplane 365 Personal Injury — Product }° ~:
"130 Miller Act “315 Airplane Product Liability Liability 690 Other ae xg 837298)
“: .140 Negotiable Instrument "320 Assault, Libel & Slander . -367 Health Care/ ae LABC OPERTY . 400 State Reapportionment
150 Recovery of "330 Federal Employers’ puarmaceutical Personal 1” 710 Fair Labor Standards Act | 820 Copyrights 3 410 Antitrust
Overpayment Of Liabili . Injury Product Liability |... : 430 Banks and Banking
° . lability : 3 720 Labor/Management =‘ |_ 830 Patent E
Veteran’s Benefits ‘ 368 Asbestos Personal Injury |: ~ : ae : 450 Commerce
340 Marine : iabili Relations ~ 835 Patent—Abbreviated New |=. ~°
151 Medicare Act ; ee Product Liability : aten v eM .
: Def "345 Marine Product Liability PERSONALPROPERTY |: 740 Railway Labor Act \. Drug Application oe 460 Deportation
seen acy Ot etauted ag | 350 Motor Vehicle we 751 Family and Medical ‘840 Trademark 470 Racketeer Influenced &
Student Loans (Excludes |: = . + 370 Other Fraud LeaveAet Corrupt Organizations
Veterans) .,355 Motor Vehicle Product : ; . vi : : :
= 1S3R . Liability _37) Truth in Lending 790 Other Labor Litigation » 480 Consumer Credit
: ecovery o! : et
Oren aeit 360 Other Personal Injury 380 Other Personal Property | -791 Employee Retirement «B61 HIA (1395ff) .¢ 490 Cable/Sat TV
Sf Veteran's Benefits =. 362 Personal Injury -Medical | Damage Income Security Act 862 Black Lung (923) ' 850 Securities/Commodities/
: ‘choldere* Sui ' Malpractice 385 Property Damage Product 863 DIWC/DIWW (405(g)) Exchange
2 hep alae _ Prability =— - 864 SSID Title XVI _./ 890 Other Statutory Actions
phe Co CIVIL RIGHTS ; +62 'Naturalization -865 RSI (405(g)) © 891 Agricultural Acts
195 Contract Product Liabili — . Application : :
. 440 Other Civil Right: HABEAS CORPUS : oo. _ 893 Environmental Matters
196 Franchise ~ . : 465 Other Immigration I SULT : ”
2 441 Voting : 463 Alien Detainee Actions “ 870 Taxes (US. Plaintiff or : 895 freedom of Information
442 Employment 510 Motions to Vacate _.. Defendant) ca ee
’ 210 Land Condemnation 443 Housing/ Sentence “871 IRS—Third Party 26 USC |. 896 Arbitration
* 220 Foreclosure Accommodations ., 530 General § 7609 5.3 899 Administrative Procedure
»» 230 Rent Lease & Ejectment |‘. 445 Amer. w/Disabilities— 535 Death Penalty Act/Review or Appeal of
aie Employment Agency Decision
- 240 Torts to Land P OTHER itutionali
oa a 446 Amer. w/Disabilities—Other | 950 Constitutionality of State
. .245 Tort Product Liability ce ” 540 Mandamus & Other Statutes
©. 290 All Other Real Property |. »:448 Education “550 Civil Rights
555 Prison Condition
~ 560 Civil Detainee—
Conditions of
Confinement
Vv ORIGIN (Place an “x” in One Box Only) .
1 Original 2 Removed from “3 Remanded from —. 4_-Reinstated or +5. Transferred from 6  Multidistrict 28 Multidistrict
Proceeding State Court Appellate Court Reopened Another District amet Litigation—Transfer Litigation—Direct File
VI. CAUSE OF Cite the U.S. Civil Statute under w)fich you Pe ga" (Do not cite jurisdictional statutes unless sineraity): snearaysrassrigumencmnensmecrssate
ACTION oe neo oe :
Py) f descrintion BH cause: s .
DN Opp itrs. “i. QXASSWE Bias é ADE Die me.
VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND $ TB D Gt: " CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, Fed. R. Civ. P. y } 2 / “JURY DEMAND: K Yes No

 

VIII. RELATED CASE(S),

 

 

  

JUDGE | DOCKET NUMBER | ae
IF ANY (See instructions): : ey : c Sines Sb awstie d
IX. DIVISIONAL ASSIGNMEN ; e3.
(Place an “X” in One Box Only) SAN FRANCISCO/OAKLAND . SAN JOSE - EUREKA-MCKINLEYVILLE

 

 

DATE || / IS f 19

 

 

SIGNATURE OF ATTORNEY OF RECORD

 
